DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-079552, filed on 04/13/2017.

Drawings
The drawings were received on 10/09/2019.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “liquid build-up prevention portion” reads as “a portion (generic placeholder) for preventing liquid build-up (function)…”
Claim 5: “transforming end face” reads as “face (generic placeholder) for transforming (function)…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “inclined end face" in line 2.  There is insufficient antecedent basis for this limitation in the claim as the inclined end face is presented in claim 2 and therefore not part of the chain of dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erwes (WO 2006042813) in view of Kuwagaki (JP 09290853).
Regarding claim 1, Erwes discloses A hinged (14) cap comprising: a cap body (3) including a top plate part (22) and a tubular side wall (See annotated figure below) extending downward from a peripheral edge of the top plate part (22) to receive a container opening (Fig. 4) fixedly fitted inside the tubular side wall (See annotated figure below) ; and an upper lid (2) connected to the cap body (3) by a hinge (14 ; Fig.2)and including an upper lid top face (See annotated figure below) and a skirt part (See annotated figure below) extending downward from a peripheral edge of the upper lid top face (2), the upper lid being configured to open from and close on the cap body (Fig.2,3) , the top plate part including 


    PNG
    media_image1.png
    401
    727
    media_image1.png
    Greyscale

Erwes discloses an incline end face that extends from a lower end of an outer circumferential surface of the circular suspended part away from a center axis thereof and away from the upper lid top face.
However, Erwes does not disclose the circular suspended part including a liquid build-up prevention part at least in a lower part on an opposite side to a part connected to the hinge.
Kuwagaki is in the field of endeavor and discloses the circular suspended part including a liquid build-up prevention part (44) at least in a lower part (Para 15).

As a result of the modification of the cap of Erwes- Kuwagaki, the liquid build-up prevention part is placed on an opposite side to a part connected to the hinge as shown below. 

    PNG
    media_image2.png
    452
    996
    media_image2.png
    Greyscale

Regarding claim 2, Erwes- Kuwagaki discloses all the elements of claim 1. Additionally, Kuwagaki discloses the liquid build-up prevention part (44) is an inclined end face extending from a lower end (43a) of an outer circumferential surface of the circular suspended part (43) toward a center axis thereof and toward the upper lid top face (Para 15, Fig.2) .
Regarding claim 3, Erwes- Kuwagaki discloses all the elements of claim 1. Additionally, Erwes discloses the circular suspended part is formed with a fitting guide (See annotated figure below) in a lower part thereof near the part connected to the hinge (14).

    PNG
    media_image3.png
    425
    560
    media_image3.png
    Greyscale

Regarding claim 4, Erwes- Kuwagaki discloses all the elements of claim 3. Additionally, Erwes discloses the fitting guide (refer to annotated figure of claim 3) includes a guide end face extending from a lower end of an outer circumferential surface of the circular suspended part (refer to annotated figure of claim 3) toward a center axis thereof and away from the upper lid top face (refer to annotated figure of claim 3).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erwes- Kuwagaki as applied to claim 1 in view of Backer (US 20150360831).
Regarding claim 5, Erwes- Kuwagaki discloses all the elements of claim 3.However, Erwes- Kuwagaki does not disclose the inclined end face and the guide end face are connected by a transforming end face that is formed so as to change shape gradually.


    PNG
    media_image4.png
    267
    633
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the closure of Erwes- Kuwagaki to incorporate a the inclined end face and the guide end face are connected by a transforming end face that is formed so as to change shape gradually as taught by Backert for the purpose of directing excess water back into the container (Para 30). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erwes- Kuwagaki as applied to claim 1 in view of Hayakawa (JP 2012096809).
Regarding claim 6, Erwes- Kuwagaki discloses all the elements of claim 1. However, Erwes- Kuwagaki does not disclose a textured part is formed at least partly in surfaces of the tubular spout wall, 
Hayakawa is in the field of endeavor and disclose the use of textured surface on closure for the purpose of adhering liquid to the surface which makes it difficult for liquid to drip from the surface (Para 19,21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the closure of Erwes- Kuwagaki to incorporate textured part to any desired area such as at least partly in surfaces of the tubular spout wall, the circular suspended part, and the upper lid top face, of a space formed when the upper lid is closed on the cap body and connecting to the container opening as disclosed by Hayakawa for the purpose of  adhering liquid to the surface which makes it difficult for liquid to drip from the surface (Para 19,21).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/SANJIDUL ISLAM/Examiner, Art Unit 3736